     Case 2:16-cv-00856-KJM-CKD Document 58 Filed 10/05/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VINCENT RIVERA,                                   No. 2:16-cv-0856 KJM CKD P
12                         Petitioner,
13                  v.                                  ORDER
14    S. PEERY,
15                         Respondent.
16

17             On September 8, 2020, respondent was directed to file an answer to part 1 of claim 2 and

18   claim 4 in petitioner’s second amended petition for writ of habeas corpus. Respondent elects to

19   stand on arguments made in his August 25, 2016 answer. Accordingly, IT IS HEREBY

20   ORDERED that petitioner is granted 60 days within which to file his traverse.

21   Dated: October 5, 2020
                                                       _____________________________________
22
                                                       CAROLYN K. DELANEY
23                                                     UNITED STATES MAGISTRATE JUDGE

24

25

26   1
     rive1656.trv
27

28
